DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-22-2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irion et al. (U.S. Patent 6,364,827).


an internal surface (inner surface around element 3 in Fig. 1) defining an internal cavity (i.e. the inner space around element 3 in Fig. 1; col. 3, lines 50-55);
a window 2 (col. 3, line 67) permitting visual inspection of the internal cavity (as shown in Fig. 1);
a gas (air: col. 2, line 40) in the internal cavity having a pressure different than an ambient pressure (col. 3, lines 50-63) of an environment surrounding the imaging scope (i.e. different when exposed to outside pressures/temperatures: col. 1, lines 19-36); and
an indicator 4 (i.e. broken membrane: col. 2, lines 38-42; col. 3, lines 50-63) positioned within the internal cavity (as shown in Fig. 1; col. 3,lines 50-51) and transitionable between nonvisible (i.e. when the membrane is not broken, thus the break is nonvisible: col. 3, lines 50-63) and visible (i.e. when the membrane is broken, thus the break is visible: col. 3, lines 50-63) through the window 2 (col. 2, lines 46-52) when the pressure of the gas changes toward ambient pressure (col. 2, lines 38-42; col. 3, lines 50-63; ambient pressure being the pressure of the environment the endoscope is exposed to: col. 1, lines 27-37; col. 3, lines 1-3);
wherein at least one component of the imaging scope (i.e. the indicator 4; that is, the membrane) moves relative to the window during transition of the indicator between nonvisible and visible (i.e. the membrane 16 will move when it breaks: col. 3, lines 50-63).
The apparatus of Irion, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 25, and further discloses detecting transition of the indicator between nonvisible and visible (by eye: col. 2, lines 16-55); and based on completion 

Regarding claim 2, Irion discloses (Figs. 1 and 1a) the indicator 4 is positionally fixed (i.e. what remains of the broken membrane is in the same location) relative to the window 2 (as shown in Fig. 1; col. 2, lines 52-55; col. 3, lines 50-63) during transition between nonvisible and visible (when the membrane breaks).

Regarding claim 3, Irion discloses (Figs. 1 and 1a) the indicator 4 is moves relative to the window 2 (i.e. the membrane 16 will move when it breaks: col. 3, lines 50-63) during transition between nonvisible and visible (when the membrane breaks).

Regarding claim 15, Irion discloses (Figs. 1 and 1a) the indicator 4 is not electrically powered (col. 3, lines 50-63).

Regarding claim 16, Irion discloses (Figs. 1 and 1a) the indicator is an analog pressure meter and provides an analog display via the window 2 (col. 2, lines 52-55; col. 3, lines 50-63).

Regarding claim 17, Irion discloses (Figs. 1 and 1a) the inner surface is in a shaft (i.e. the space around element 3 in Fig. 1) of the imaging scope (as shown in Fig. 1).



Regarding claim 19, Irion discloses (Figs. 1 and 1a) the window 2 at least partially defines an outer surface of the imaging scope (as shown in Fig. 1).

Regarding claim 20, Irion discloses (Figs. 1 and 1a) an opaque wall 3 that at least partially forms the internal cavity (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (U.S. Patent 6,364,827).

Regarding claim 12, Irion is applied as above, and further discloses an indicator housing 3 (around element 4 in Fig. 1) extending between a first end and an opposing second end (as shown in Fig. 1), the first end defining an opening to the internal cavity (i.e. closer to the opening around element 3 in Fig. 1), and the second end defined by a base (i.e. the opposite end in Fig. 1).
Irion does not disclose the base is adjustably positioned relative to the first end.
However, such a modification is obvious (making adjustable).  See MPEP 2144.04(V)(D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irion so that the base is adjustably positioned relative to the first end.

Regarding claims 21 and 22, Irion is applied as above, and further discloses the pressure of the gas in the internal cavity is different from ambient pressure during normal operation (col. 3, lines 50-63).

However, such a modification would be “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; since there are only two solutions (the pressure needs to be either higher or lower than the ambient).  See MPEP 2143(I)(E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irion so that the pressure of the gas in the internal cavity is above/below ambient pressure during normal operation.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (U.S. Patent 6,364,827) in view of Antonioli (U.S. Pub. 2018/0271356).

Regarding claims 23 and 24, Irion discloses (Figs. 1 and 1a) an imaging scope/system (col. 1, line 5), comprising:
an imaging scope (as shown in Fig. 1) configured to illuminate an object and capture light reflected from the object (i.e. is an endoscope: col. 1, line 5), the imaging scope including:
an internal surface (inner surface around element 3 in Fig. 1) defining an internal cavity (i.e. the inner space around element 3 in Fig. 1; col. 3, lines 50-55);
a window 2 (col. 3, line 67) permitting visual inspection of the internal cavity (as shown in Fig. 1);

an indicator 4 (i.e. broken membrane: col. 2, lines 38-42; col. 3, lines 50-63) positioned within the internal cavity (as shown in Fig. 1; col. 3,lines 50-51) and transitionable between nonvisible (i.e. when the membrane is not broken, thus the break is nonvisible: col. 3, lines 50-63) and visible (i.e. when the membrane is broken, thus the break is visible: col. 3, lines 50-63) through the window 2 (col. 2, lines 46-52) when the pressure of the fluid changes toward ambient pressure (col. 2, lines 38-42; col. 3, lines 50-63; ambient pressure being the pressure of the environment the endoscope is exposed to: col. 1, lines 27-37; col. 3, lines 1-3).
Regarding claims 23 and 24, Irion does not disclose a camera having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope, and generate a digital image representative of the captured light; a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured pressure changes toward ambient pressure; and a camera control unit configured to control operation of the imaging scope and the camera, the camera control unit configured to receive the leak detection signal from the circuit and prevent further use of the imaging scope until repair of the leak.
Antonioli discloses a camera (see pars. [0027]-[0028] having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope [0028], and generate a digital image representative of the captured light [0028]; a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irion’s device to include a camera having a light sensor with a light-sensitive surface configured to receive the captured light from the imaging scope, and generate a digital image representative of the captured light; a sensor circuit configured to measure the pressure of the fluid and generate a leak detection signal when the measured pressure changes toward ambient pressure; and a camera control unit configured to control operation of the imaging scope and the camera, the camera control unit configured to receive the leak detection signal from the circuit and prevent further use of the imaging scope until repair of the leak, as taught by Antonioli.
Such a modification would improve the functionality and usability of the endoscope by providing digital images, and would prevent use during a leak.

Allowable Subject Matter
Claims 4, 6-11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09-22-2021 have been fully considered but they are not persuasive.  Taking each of Applicant’s arguments in turn…
I.  Applicant argues that the examiner is improperly combining elements of separate embodiments to establish an anticipation rejection when an obvious rejection would have been proper (Arguments, page 8).  However, the pressure sensor disclosed in Irion is not a separate, mutually exclusive embodiment, rather it is one of several alternative, interchangeable possible sensors that can be used to detect a particular parameter (see Irion, col. 2, lines 20-24; col. 2, lines 25-27: “…any means whatsoever may be used as sensing and recording device, which comprise, for instance, mechanical indicators and/or electronic sensors…”).  Additionally, the endoscope may comprise multiple sensors (“the indicator or indicators – emphasis added – of the sensing and recording device in the endoscope may be disposed behind a window so that they are visible from the outside.  This window is preferably the lens window of the endoscope” – col. 2, lines 52-56).  Also, “The sensing and recording device comprises a membrane which closes a small space isolated from the interior proper of the endoscope, where air is contained under normal pressure, and which breaks at a specified pressure difference between the environment and the small space” (col. 2, lines 38-42).  It is clear that the pressure sensor (breakable membrane) that is visible through the window (lens) is not a combination of mutually exclusive embodiments.  Lastly, although the examiner is not relying on the electrical detection, Irion explicitly discloses that it is possible to combine both the breakable membrane (mechanical sensor) with the electrical detection: “As has been set out in the foregoing, it is in addition to – emphasis added – the aforementioned mechanical sensors or indicators operative by change of colour.” – col. 2, lines 59-62).
II.  Applicant argues that Irion is silent (not enabling) regarding the structure needed to achieve a membrane that is nonvisible through the window when intact but visible through the window when broken.  However, Irion clearly describes the membrane in col. 3, lines 50-63, and provides drawings of the pressure membrane in Fig. 1A.  Additionally, as established in the response to the previous argument, Irion also discloses that such a breakage in the membrane is visible through the window 2 (col. 2, lines 52-57; col. 4, lines 47-52).  Therefore, a POSITA would recognize that Irion teaches an indicator 4 (i.e. broken membrane: col. 2, lines 38-42; col. 3, lines 50-63) positioned within the internal cavity (as shown in Fig. 1; col. 3,lines 50-51) and transitionable between nonvisible (i.e. when the membrane is not broken, thus the break is nonvisible: col. 3, lines 50-63) and visible (i.e. when the membrane is broken, thus the break is visible: col. 3, lines 50-63) through the window 2 (col. 2, lines 46-52).
III.  Applicant argues that the pressure difference registered by the device is not indicative of a leak causing the interior of the endoscope to change toward an ambient pressure.  However, Irion discloses that endoscopes are sealed (col. 1, lines 31 – the endoscope is fluid tight); and that exposure to an outside environment above certain temperatures or pressure (i.e. the outside environment is the ambient environment: col. 1, lines 19-37) may cause a leak/crack/break in the scope (col. 1, lines 19-37).  Therefore, the pressure inside the sealed scope would change toward the ambient pressure when a leak exists (and the pressure membrane would break as the pressure goes toward the outside ambient pressure, indicating the leak: col. 3, lines 50-63).  Applicant argues that the “Office Action still improperly fails to 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852